Title: To James Madison from the Inhabitants of St. Lawrence County, New York, [8 January 1817]
From: 
To: Madison, James


        
          [8 January 1817]
        
        To his Excellency the President of the United States and the honourable the Senate and house of Representatives in Congress assembled.
        The Petition of the undersigned humbly Sheweth. That your Petitioners Conceive it proper and expedient that a Law Should be passed annexing that part of Champlain District of the Customs Called the County of Franklin to the District of Oswegatchee in the State of New York, the propriety will appear on an examination of the Map of the Two Districts.
        Your Petitioners further humbly entreat that portion of Your honorable Body to whom it may belong to remove Alexander Richards Esquire the present Collector of the Customs in and for the District of Oswegatchee from that Office for a number of reasons among the minor of them he is not a resident at Ogdensburgh as by Law Required. He has from time to time appointed the most Worthless in Community to do the duties of Inspectors of the revenue and has at this time in our opinion a Supernumery of them without any apparent beneficial effect to the Government, but on the Contrary to Waste the Public revenue.
        Your petitioners therefore humbly entreat your honorable Body to appoint in his stead to that Office John Scott Esquire resident at Ogdensburgh a person who has done the Duties of the Office as Deputy under the said Alexander Richards to the General Satisfaction of the Public and Will we presume if appointed do the Duties of the Office with vigilence and Integrity. And Your Petitioners as in Duty bound Will ever Pray
        
          Robert Livingston[and thirteen others]
        
      